Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Election/Restrictions
Claims 1 and 6-13 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on October 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 20, 2020 is partially withdrawn. Claims 18-24, directed to remains withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18-24 directed to methods non-elected without traverse.  Accordingly, claims 18-24 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended): A needle probe for sensing compositional information, comprising: 
a needle having a tip region; 
a resistive element attached to the needle at the tip region; and 
a measurement system configured to 1) drive an electrical current through the resistive element to apply heating to the resistive element, and 2) measure an electrical response of the resistive element to the heating, 
wherein the tip region comprises a side surface encircling a longitudinal axis of the needle and an end surface at a distal end of the needle, the longitudinal axis passing through the end surface, 
wherein the needle probe further comprises a processing unit configured to analyze the electrical response of the resistive element to the heating and configured to determine information about the chemical and/or structural composition of material in contact with the tip region, and 
wherein the resistive element is a thin film resistive element mounted on a substrate 
wherein the resistive element is located on the end surface of the tip region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of records is the combination of the Lele (US Patent No. 4960109) in view of Balbierz et al. (US 2002/0026188) references. While in combination these references disclose a needle probe with a needle having a tip, a resistive element, a measurement system that drives an electrical current to apply heating and measuring an electrical response, a processing unit configured to analyze the electrical response they fail to teach the specific information that is determined by the analyzation including being chemical/structural composition of the material in contact with the tip region. This distinguishes the claimed invention over the prior art and allows for measuring of properties of tissue in a less complex and less expensive way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791